Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 1 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
v. 21-CR-6041
THOMAS NARY,

Defendant.

 

PLEA AGREEMENT

The defendant, THOMAS NARY, and the United States Attorney for the Western
District of New York (hereinafter "the government") hereby enter into a plea agreement with

the terms and conditions as set out below.

i THE PLEA AND POSSIBLE SENTENCE

L The defendant agrees to waive indictment and to plead guilty to a one count
Information that charges a violation of Title 18, United States Code, Section 2314
(Transportation of Stolen Goods in Interstate Commerce), for which the maximum possible
sentence is a term of imprisonment of 10 years, a fine of $250,000, a mandatory $100 special
assessment, and a term of supervised release of 3 years. The defendant understands that the
penalties set forth in this paragraph are the maximum penalties that can be imposed by the

Court at sentencing.

a The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required

to serve in prison all or part of the term of supervised release, up to 2 years, without credit for
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 2 of 40

time previously served on supervised release. As a consequence, in the event the defendant
is sentenced to the maximum term of incarceration, a prison term imposed for a violation of
supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in { 1 of this agreement.

Il. ELEMENTS AND FACTUAL BASIS

3. The defendant understands the nature of the offense set forth in {1 of this
agreement and understands that if this case proceeded to trial, the government would be

required to prove beyond a reasonable doubt the following elements of the crime:

a. The goods, wares and merchandise were stolen, converted, or taken by
fraud;
b. The defendant transported, transmitted, or transferred (or caused to be

transported or transmitted) property in interstate or foreign commerce;

c. At the time of the transportation or transmission, the defendant knew
the property was stolen, converted, or taken by fraud; and

d. The value of the property was at least $5,000.

FACTUAL BASIS

4. The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:

a. Rochester Pawn & Gold (“RPG”) was a pawnshop located at 1440
Dewey Ave, in the city of Rochester, Western District of New York.
The defendant, THOMAS NARY, owned and operated RPG at all
times relevant.
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 3 of 40

b. Between in or about January 2015 and in or about November 2019,
NARY knowingly purchased stolen goods and merchandise from
persons that he knew were engaged in unlawful shoplifting (the
individuals are commonly referred to as “boosters”) from Rochester
area retail stores. The boosters would steal the items from various
stores, including Lowes, Home Depot, Target, Walmart and Wegmans.
Once the goods were stolen, the boosters would bring them to RPG and
sell the stolen, new in-box goods to RPG for a fraction of the true retail
value.

c. NARY knew that the goods he purchased from boosters were stolen,
converted, or taken by fraud.

d. After purchasing the stolen goods from the boosters, NARY would
thereafter list the stolen goods for sale on eBay and Amazon, using
accounts that were owned and controlled by NARY. The goods were
advertised as “New” or “New-In-Box” and priced below retail value,
although the price was well in excess of the money NARY had paid the
boosters. Upon selling the items, the stolen merchandise was shipped
to buyers, including those located outside the state of New York.

e. The defendant admits and agrees that between January 2015 and
November 2019, NARY sold and shipped (or caused to be shipped)
more than $1,500,000 worth of stolen goods to buyers located outside
of the state of New York.

Il. SENTENCING GUIDELINES

5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL

6. The government and the defendant agree that Guidelines § 2B1.1(a)(2) applies

to the offense of conviction and provides for a base offense level of 6.
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 4 of 40

SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS

7. The government and the defendant agree that the following specific offense

characteristic does apply:

a. The two-level increase pursuant to Guidelines § 2B1.1(b)(4) (offense
involved receiving stolen property and the defendant was a person in the
business of receiving stolen property).

8. The government maintains that the following specific offense characteristic
applies:

a. The 20-level enhancement pursuant to Guidelines § 2B1.1(b)(1)(K) (the
total loss was more than $9,500,000).

However, the defendant reserves the right to argue at sentencing that Guidelines
§ 2B1.1(b)(1\() applies, that is, the total loss (including relevant conduct) was more than

$1,500,000 but not more than $3,500,000, and thus there is a 16-level offense level increase.

ADJUSTED OFFENSE LEVEL

9. Based on the foregoing, it is the understanding of the government and the
defendant that, if the Court determines that Guidelines § 2B1.1(b)(1)(K) applies, then the
adjusted offense level for the offense of conviction is 28, and if the Court determines that
Guidelines § 2B1.1(b)(1)() applies, then the adjusted offense level for the offense of conviction

is 24.
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 5 of 40

ACCEPTANCE OF RESPONSIBILITY

10. Atsentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level decrease of Guidelines §3E1.1(a) (acceptance of
responsibility) and further agrees to move the Court to apply the additional one (1) level
decrease of Guidelines § 3E1.1(b), which would result in a total offense level of 25 if the Court
determines that Guidelines § 2B1.1(b)(1)(K) applies, or a total offense level of 21 if the Court

determines that Guidelines § 2B1.1(b)(1)(D applies.

CRIMINAL HISTORY CATEGORY

11. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES’ APPLICATION, CALCULATIONS AND IMPACT

 

12. It is the understanding of the government and the defendant that:

a. If the Court determines that Guidelines § 2B1.1(b)(1)(K) applies, then, with a
total offense level of 25 and criminal history category of I, the defendant's
sentencing range would be a term of imprisonment of 57 to 71 months, a fine

of $20,000 to $200,000, and a period of supervised release of 1 to 3 years.
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 6 of 40

b. If the Court determines that Guidelines § 2B1.1(b)(1)(1) applies, then, with a
total offense level of 21 and criminal history category of I, the defendant's
sentencing range would be a term of imprisonment of 37 to 46 months, a fine

of $15,000 to $150,000, and a period of supervised release of 1 to 3 years.

Cc. Notwithstanding the calculations described above, the defendant understands
that at sentencing the defendant is subject to the maximum penalties set forth

in {1 of this agreement.

13. | Notwithstanding the correctness of calculations of the Sentencing Guidelines
ranges set forth above, the government and the defendant reserve the right to recommend a
sentence outside the Sentencing Guidelines range. This paragraph reserves the right to the
government and the defendant to bring to the attention of the Court all information deemed

relevant to a determination of the proper sentence in this action.

14. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

15. Inthe event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which

is not time barred as of the date of this agreement. This waiver shall be effective for a period
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 7 of 40

of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

16.
defendant understands that, if convicted, a defendant who is not a citizen of the United States

may be removed from the United States, denied citizenship, and denied admission to the

V. REMOVAL

The defendant represents that he is a citizen of the United States.

United States in the future.

17.

VI. GOVERNMENT RIGHTS AND OBLIGATIONS

The defendant understands that the government has reserved the right to:

provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and the
method of payment;

modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor; and
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 8 of 40

e. oppose any application for a downward departure and/or sentence
outside the Guidelines range made by the defendant.

18. At sentencing, the government will move to dismiss the Criminal Complaint

pending against the defendant under Magistrate’s No. 19-MJ-04169.

19. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.
VU. APPEAL RIGHTS

20. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section II, ¥ 12(a), above (a term of imprisonment
of 57 to 71 months, a fine of $20,000 to $200,000, and a period of supervised release of 1 to 3
years), notwithstanding the manner in which the Court determines the sentence. In the event
of an appeal of the defendant's sentence by the government, the defendant reserves the right

to argue the correctness of the defendant's sentence.

21. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 9 of 40

22. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, { 12(b), above (a term of
imprisonment of 37 to 46 months, a fine of $15,000 to $150,000, and a period of supervised
release of 1 to 3 years) notwithstanding the manner in which the Court determines the
sentence. However, in the event of an appeal from the defendant's sentence by the defendant,

the government reserves its right to argue the correctness of the defendant's sentence.

VIN. FORFEITURE PROVISIONS

23. Prior to or immediately after the entry of a plea of guilty as a condition of the
plea, the defendant agrees not to contest any forfeiture or abandonment proceeding that has
been brought by the United States and agrees to immediately criminally forfeit all of the
defendant’s right, title and interest to any and all properties which are subject to forfeiture
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461(c), which is in the possession and control of the defendant or the

defendant’s nominees. That property includes:

CURRENCY:
$9,609.04 Seized from Account "AZ Wholesale USA" held by Amazon.com, Inc.
MONETARY JUDGMENT:

i. The sum of United States currency that equals 50% of the total loss amount that
will be ordered by the Court. This sum it is to be evidenced by a judgment issued
by this Court against the defendant at the time of sentencing. The defendant agrees
pursuant to Federal Rule of Criminal Procedure 32.2 (C) that because the amount
of the money judgment cannot be calculated prior to sentencing, a General
Preliminary and Final Forfeiture Order will be entered that describes the money
judgment in general terms; and states that the order will be amended under Federal
Rule of Criminal Procedure 32.2(e)(1) when the amount of the money judgment
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 10 of 40

has been calculated at the time of sentencing. The defendant agrees that after
sentencing, the government will submit an Amended Order to Court for 50% of
the total loss amount determined by the Court at sentencing pursuant Federal Rule
of Criminal Procedure 32.2(e)(1)(A) and the defendant will consent to the
Amended Order and the amount of the money judgment.

ii. Said judgment will be referenced in the General Preliminary and Final Order of
Forfeiture and the subsequent Amended Order, and will provide for interest to
accrue at the prevailing rate per annum and serve as a lien against the defendant’s
property, wherever situated, until fully satisfied.

iii. The defendant understands and agrees that the Court, at the time of sentencing,
will order the amount of forfeiture money judgment and subsequently will enter
into the Amended Preliminary and Final Order of Forfeiture, said judgment is due
and payable in full immediately and subject to immediate enforcement by the
United States. The defendant agrees that any funds and assets in which the
defendant has an interest, which have been seized or restrained by the government
or law enforcement as part of the investigation underlying this plea agreement, will
be used to offset any forfeiture money judgment imposed pursuant to this plea
agreement, or to satisfy any debts owed by the defendant to the United States
and/or agencies thereof. To the extent that the defendant has an interest, the
defendant authorizes the District Court Clerk to release any funds posted as
security for the defendant’s appearance bond in this case, which funds shall be
applied to satisfy the criminal forfeiture judgment.

24. The defendant also agrees that the property listed above is properly forfeitable
to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title
28, United States Code, Section 2461(c). The defendant agrees that he will not contest the
forfeiture of the aforementioned property in any capacity in an ancillary proceeding. The
defendant further agrees to fully assist the government in the forfeiture of the aforementioned
property and to take whatever steps are necessary to pass clear title to the United States,
including, but not limited to surrender of title and execution of any documents necessary to
transfer the defendant's interest in any of the above property to the United States, as deemed

necessary by the government.

10
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 11 of 40

25. The defendant agrees that he is not the rightful owner of all the items listed in
Exhibit A and agrees to take whatever steps are necessary to allow law enforcement agents
to return the items to the rightful owners or dispose of the property. The defendant agrees
that he is not the rightful owner and has no legal interest in the items listed in Exhibit A.
The defendant agrees to sign any and all forms necessary and further agrees to
unconditionally release and forever discharge the United States of America, the Department
of Justice, and the Department of Treasury, IRS-CI, Rochester Police Department, their
officers, employees, and agents from any and all action, causes of action, suits, proceedings,
debts, dues, contracts, judgments, damages, claims, and/or demands whatsoever in law or
equity which he, his heirs, successors, or assigns ever had, now have, or may have in the
future in connection with the seizure of the Subject Property. The defendant also agrees to
hold harmless the United States of America, the Department of Justice, and the
Department of Treasury, IRS-CI, Rochester Police Department, its officers, employees,
and agents from any and all civil liability, claims, actions, or remedies which could
possibly arise from the seizure of the items listed in Exhibit A on or about November 21,

2019, in Rochester, NY.

26. After the acceptance of the defendant’s guilty plea, and pursuant to Rules
32.2(b)(2), (c) and (e) of the Federal Rules of Criminal Procedure, the Court will issue a
General Preliminary and Final Order of Forfeiture for the money judgment listed above. The
defendant hereby waives any right to notice of the General Preliminary and Final Order of
Forfeiture and the subsequent Amended Preliminary and Final Order of Forfeiture. The
defendant further consents and agrees that the General Preliminary Order and Final Order
of Forfeiture and the shall issue and agrees that it shall be made part of the defendant’s

sentence and the Amended Preliminary and Final Order of Forfeiture will be included in the
11
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 12 of 40

judgment pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure. The
defendant further agrees to waive any time restrictions or requirements as provided in Title
18, United States Code, Section 983, any notice provisions in Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture
in the judgment. The defendant acknowledges that the defendant understands that the
forfeiture of property is part of the sentence that may be imposed in this case and waives any
failure by the Court to advise the defendant of this, pursuant to Rule 11(b)(1)(J) of the Federal
Rules of Criminal Procedure, at the time the guilty plea is accepted. Forfeiture of the
defendant's property shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon the defendant in addition to

forfeiture.

27. The defendant knowingly, intelligently, and voluntarily waives his right to a
jury trial on the forfeiture of the assets. The defendant knowingly, intelligently, and
voluntarily waives all constitutional, legal and equitable defenses to the forfeiture of these
assets in any proceeding, including any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, as to this criminal proceeding or any related civil or administrative
proceeding. The defendant further agrees to waive any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine regarding

the forfeiture of assets by the United States.

12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 13 of 40

VII. TOTAL AGREEMENT AND AFFIRMATIONS

28. This plea agreement represents the total agreement between the defendant,
THOMAS NARY, and the government. There are no promises made by anyone other than
those contained in this agreement. This agreement supersedes any other prior agreements,

written or oral, entered into between the government and the defendant.

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

BY CliptiaX LAYS
EGHANK. McGUIRE—

ae United States Attorney

Dated: June x : i 2021

I have read this agreement, which consists of pages | through 13 and Exhibit A. I
have had a full opportunity to discuss this agreement with my attorney, Mark A. Foti,
Esq. I agree that it represents the total agreement reached between me and the
government. No promises or representations have been made to me other than what is
contained in this agreement. I understand all of the consequences of my plea of guilty. I

fully agree with the contents of this agreement. I am signing this agreement voluntarily and

almayy nh free will.
Zl J) Nh 4 27

 

 

OMAS NARY (7 MARK A. FOTI, ESQ.
Defendant Attorney for the Defendant
Dated: June 22, 2021 Dated: June 23 , 2021

13
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 14 of 40

EXHIBIT A
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 15 of 40

Exhibit A, Part 1 of 3

Inventory Listing of All Items Seized by Key Word at Search Warrant Site

Site Name:

149 Cherry Rd.
Gates, NY 14624

Warehouse

Control No.

Report Date:
Friday, January 29, 2021

Evidence Box Description

 

4000
4001
4002
4003
4004
4005
4006
4007
4008
4009
4010
4011
4012
4013
4014
4015
4016
4017
4018
4019
4020
4021
4022
4023
4024
4025

1 Generator

2 Generator

3 garage door opener
4 garage door opener
5 garage door opener
6 garage door opener
7 garage door opener
8 lawn mower

9 battery charger

10 sewing machine

11 string trimmer

12 six too! combo kit
13 six tool kit

14 ten tool combo kit
15 chainsaw

16 string trimmer

17 chainsaw

18 rotary laser kit

19 leaf blower

20 cultivator

21 chainsaw

22 wire feed welder

23 four tool combo kit
24 post hole digger

25 sump pump

26 sump pump

Page 1 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 16 of 40

4026
4027
4028
4029
4030
4031
4032
4033
4034
4035
4036
4037
4038
4039
4040
4041
4042
4043
4044
4045
4046
4047
4048
4049
4050
4051
4052
4053
4054

4056
4057
4058
4059
4060
4061
4062
4063

27
28
29
30
31
32
33
34
35
36
37
38
39
40
At
42
43
44
45
46
47
48
49
50
51
52
53
54
55

57
58
59
60
61
62
63

sump pump
sump pump

sump pump

sump pump

sump pump

sump pump

cast iron jet pump
sump pump

garage door opener
garage door opener
garage door opener
rowenta steam station
sewing machine
various power tools
various small tools
various power tools
various power tools
cordless jet blower
ridgid combo kit
ceiling fan

cobalt combo kit
makita circular saw
farberware mixer
kitchen aid mixer
garage coor opener
generator

combo tool kit

walt power station
two tool combo kit
dustextracter
canister filter
tankless water heater
chainsaw

hand held blower
cordless hedge trimmer
ten piece cookware
sewing machine
canister filter

Page 2 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 17 of 40

4064
4065
4066
4067
4068
4069
4070
4071
4072
4073
4074
4075
4076
4077
4078
4079
4080
4081
4082
4083
4084
4085
4086
4087
4088
4089
4090
4091
4092
4093
4094
4095
4096
4097
4098
4099
4100
4101

65
66
67
68
69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100
101
102

roofing coil nailer
cross bow
electronic shredder
hover board

hedge trimmer
paint sprayer

four piece combo tool kit
12 piece cookware set
drill set

2 tool combo kit
rotary hammer
rotaryhammer
hand held blower
finish nailer

app controlled led
15 inch trimmer
chain saw

kitchen fawcett
kitchern faucet
kitchen faucet

4 tool combo kit

4 tool combo kit
wet vac

cordless blower
welder

rotary hammer
welder

portable air conditioner
drills

various power tools
various power tools
various power tools
various power tools
kitchen apps
razors

various power tools
various power tools
various power tools

Page 3 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 18 of 40

4102
4103
4104
4105
4106
4107
4108
4109
4110
4111
4112
4113
4114
4115
4116
4117
4118
4119
4120
4121
4122
4123
4124
4125
4126
4127
4128
4129
4130
4131
4132
4133
4134
4135
4136
4137
4138
4139

103
104
105
106
107
108
109
110
111
112
113
114
115
116
117
118
119
120
121
122
123
124
125
126
127
128
129
130
131
132
133
134
135
136
137
138
139
140

pet meds

dental stuff
nicotette gum
rogaine, tooth brushes, nicoette
various power tools
various circuit breakers
pet supplies/supplements
small electronics
small electronics
holiday projectors
kitchen faucets
kitchen faucet
kitchen faucet
sewing machine
handheld blower
189 piece tool set
sewing machine
kitchen faucet
kitchen faucet
kitchen faucet
kitchen faucet
kitchen faucet
kitchen faucet
kitchen faucet
nailer

nailer

chain saw

nailer

trimmer

light

light

sump pump
chainsaw

sump pump
espresso machine
faucet

7 tool combo kit
bird feeder

Page 4 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 19 of 40

4140
4141
4142
4143
4144
4145
4146
4147
4148
4149
4150
4151
4152
4153
4154
4155
4156
4157
4158
4159
4160
4161
4162
4163
4164
4165
4166
4167
4168
4169
4170
4171
4172
4173
4174
4175
4176
4177

141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178

grinder
acquarium light
acquarium light
aquarium light
sump pump
space heater
food saver
rotary hammer
4 tool combo kit
canister filter
stapler

well pump

well pump

well pump

well pump

well pump

well pump

well pump
rotary laser kit
faucet
acquarium light
faucets
baseball gloves
power tools
hammer drill
router

hammer drill
hammer drill
drill

drill

drill

drill

saw

nailer

drill

saw

nailer

power tools

Page 5 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 20 of 40

4178
4179
4180
4181
4182
4183
4184
4185
4186
4187
4188
4189
4190
4191
4192
4193
4194
4195
4196
4197
4198
4199
4200
4201
4202
4203
4204
4205
4206

4208
4209
4210
4211
4212
4213
4214
4215

179
180
181
182
183
184
185
186
187
188
189
190
191
192
193
194
195
196
197
198
199
200
201
202
203
204
205
206
207

209
210
211
212
213
214
215
216

faucets

makeup

shaving and trimmers
beauty supplies
silverware misc health and beauty
garage door opener
paint gun

vacuum

strip nailer

paint gun

cultivator

hand held blower
hand held blower
back pack blower
generator

hand held blower
pressure cooker
gas chain saw
kitchen aid/mixer
food saver

drones and toys
coffee machine
coffee machine
coffee maker

chain saw

string trimmer
breast pump
breast pump

knife set
dustextracter
cordiess trimmer
shallow well pump
baby activity center
drone

table saw

nailer

nailer

4 tool combo kit

Page 6 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 21 of 40

4216
4217
4218
4219
4220
4221
4222
4223
4224
4225
4226
4227
4228
4229
4230
4231
4232
4233
4234
4235
4236
4237
4238
4239
4240
4241
4242
4243
4244
4245
4246
4247
4248
4249
4250
4251
4252
4253

217
218
219
220
221
222
223
224
225
226
227
228
229
230
231
232
233
234
235
236
237
238
239
240
241
242
243
244
245
246
247
248
249
250
251
252
253
254

air fryer

faucet

faucet

faucet

faucet

faucet

faucet

4 faucets

4 faucets

door jocks
faucets

power tools
framing nailer
power tools
home improvement items
nailer

power tools
power tools
makeup

dvd player

back up cam

4 piece bake set
espresso machine
silverware
silveware
silverware

hair trimmers
ratcheting set, hammer drill, work light, saw blade
supplements
toys
toys/games/dvds
toys/arts/crafis
electrical
electrical
electrical
electronics
lighting

locks

Page 7 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 22 of 40

4254
4255
4256
4257
4258
4259
4260
4261
4262
4263
4264
4265
4266
4267
4268
4269
4270
4271
4272
4273
4274
4275
4276
4277
4278
4279
4280
4281
4282
4283
4284
4285
4286
4287
4288
4289
4290
4291

255
256
257
258
259
260
261
262
263
264
265
266
267
268
269
270
271
272
273
274
275
276
277
278
279
280
281
282
283
284
285
286
287
288
289
290
291
292

perfums

hair tools/gloves

toys

vitamins
vitamins/flonase
vitamins

harnesses

perfume

clippers

light switches
perfume

faucets

faucets

faucets

faucets

faucets

electrics
faucets/showerheads
garage ficor coating
faucets

tools

makeup

light bulbs - auto

led lights

golf club

golf club

lights

light switches/outlets
miscellaneas - home inprovement
blood pressure kits/foot care
misc.

smoke alarms

tools

audio/video discs/games
art/craft supplies
lights

paint supplies

valves

Page 8 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 23 of 40

4292
4293
4294
4295
4296
4297
4298
4299
4300
4301
4302
4303
4304
4305
4306
4307
4308
4309
4310
4311
4312
4313
4314
4315
4316
4317
4318
4319
4320
4321
4322
4323
4324
4325
4326
4327
4328
4329

293
294
295
296
297
298
299
300
301
302
303
304
305
306
307
308
309
310
311
312
313
314
315
316
317
318
319
320
321
322
323
324
325
326
327
328
329
330

misc.

printer cartridges
misc.

speakers

valves

tool

electronics
outdoor goods
salt/pepper shakers
drawers

drawers

misc.

misc

gloves
electronics

kettle

cell assessories
torque wrench
misc.

electronics

wire

wire

misc.

misc.

quilts/cross stitch
toys

misc.

misc

toys

craig jig kit

misc.

leggos/toys
housewares
misc. household
silverware/cookware/tools
hover shoes
silverware/bed sheets
drill

Page 9 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 24 of 40

4330
4331
4332
4333
4334
4335
4336
4337
4338
4339
4340
4341
4342
4343
4344
4345
4346
4347
4348
4349
4350
4351
4352
4353
4354
4355
4356
4357
4358
4359
4360
4361
4362
4363
4364
4365
4366
4367

331
332
333
334
335
336
337
338
339
340
341
342
343
344
345
346
347
348
349
350
351
352
353
354
355
356
357
358
359
360
361
362
363
364
365
366
367
368

car bulbs
razors/health/electronics
bathrcom/door handles
misc health and wellness
misc housewares

baby carriers

health supplies
automotive/lights

pet supplies/sports equip.
printer ink

eye glass frames
michael kors coats
power tools

generator

amplifier

outlets

tools

makeup

spray gun

spray gun

pressure test kit
faucets

nicorette

string trimmer

floor cleaner robot
razors

rotary hammer

blender

hover shoes

paint sprayer

drill

drill

electric grill

sump pump

chainsaw

chainsaw

mixer

misc electronics

Page 10 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 25 of 40

4368
4369
4370
4371
4372
4373
4374
4375
4376
4377
4378
4379
4380
4381
4382
4383
4384
4385
4386
4387
4388
4389
4390
4391
4392
4393
4394
4395
4396
4397
4398
4399
4400
4401
4402
4403
4404
4405

369
370
371
372
373
374
375
376
377
378
379
380
381
382
383
384
385
386
387
388
389
390
391
392
393
394
395
396
397
398
399
400
401
402
403
404
405
406

pressure washer
sump pump
paint sprayer
stovetop smoker
ceiling fan
ceiling fan

misc.

misc.

3 tool combo
chainsaw
cordless tools
faucets

drill

rotary hammer
spray gun

drill

mixer

tools

toys/phone assessories
misc electronics
battery tools
smoke detectors/misc tools
golf clubs

faucet

well pump

well pump

health supplies
movies

iron

toner

electronics
makeup

fish tank

lights

ink

outdoor goods
antenna
tools/outdoor items

Page 11 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 26 of 40

 

 

 

 

 

4406 407 vitamins/pills/razor blades
4407 408 health/beauty/pet supplies
4408 409 laser kits
4409 410 hoverboard
4410 411 string trimmer
4444 442 dustextracter
4412 413 sump pump
4413 414 sump pump
4414 415 misc. housewares
4415 416 misc.
4446 444 dustextracter
4417 418 toys
4418 419 crossbow
4419 420 sewing machine
4420 421 sewing machine
4444 445 tool kit
4453 447 speakers
4454 448 prevagin
4455 449 lawn mower

Key Word

NIB-E

ControlNo. Evidence Box Description
4421 422 perfum/makeup
4422 423 perfums/cosmetics
4423 424 perfume
4424 425 perfume
4425 426 perfume
4426 427 perfume
4443 444 makeup/perfume

 

Page 12 of 12

 
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 27 of 40

Exhibit A, Part 2 of 3

Inventory Listing of All Items Seized by Key Word at Search Warrant Site

Site Name:

1440 Dewey Avenue,
Rochester, NY 14615

Pawn Shop

Control No.

Report Date:
Friday, January 29, 2024

Evidence Box Description

 

Eel rHOaner wD

—
_

18
19
20
21

“WO gm A WO Hh = =a ow eo oa

oOo a

12

13
14
14
16

2 LCN Electric

MYA Track Pendent

Milwqukee Self Feed Bit

Canon 246XL

Led Wall Pack 2 Applique Lithonia Lighting
Henda-£V2200-Gererer

Hampton Bay Carina Flush Mont

Kitchen Aid Mixer
Chamberlain-Garage-DeorOperer

Shark Rotator

Philips 3000 Series
24" tv

Kobalt 80v Max

Ryobi Gas Pressure Washer
Walking-Beets

Hiswnse DeHumidifier 1151941
Hampton Bay Lights 6 Boxes

Walking Boots Ben Full

Asst DVD Movies Total 171
Asst E Books Total 30
Husqvarna Backpack Blower

Page 1 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 28 of 40

23

25
26
27
28
30
32
36
37

39
40
41
42
43

45
46
47
48
49
50
51
52
53
54
55

58

60
61
62
63
65
66

18

20
21
22
23
25
27
31
32

34
35
36
37
38

40
41
42
43
44
45
46
47
48
49
50

53

55
56
57
58
60
60

Feetsupper-Braces

Dewalt Gas pressure washer

Ai Nieht- Sol

Dewalt Table Saw

Hisense Dehumidifier H1151940
Asst. Lego Sets 17 items

Lego Sets 4 Items

Yamaha Sub Woofer

Pittsburg Tool Set

Dyson Vaccum

Dewalt Table Saw

Aircast

All-Clad Cookware

Shark Vaccum

Dyson V7 Vacuum

Kobalt 24v max

Kobalt 80v max Cordless chain saw
Medical Walking-beots

Premier Bicke Carrier

Delta Savile Faucet

Delta Valdosta Facuet

Toster oven

Blackstone Grill

TCL Air condition

Bella Air Fryer

Ninja Food Processor

Chefman Air Fryer

Black Travel Bag

Dyson Cyclon Vaccum
Pre-GareAnite-and rest Braces
Murray 2-cycle Trimmer
Presare-wret Brases

2 Greco Sprayer

Kobait Cordless Chain Saw
Hisense Porable Air Conditioner
QEP 650 XT Wet Saw
Craftsman Power Drill

Ryobi Saw

Page 2 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 29 of 40

67
68
69
70
71
74
78
77
75
73
72
76
79
80
81
85
90
96
95
94
93
92
97
91
88
86
87
84
83
82
89
98
99
100
101
102
103
414

60
60
60
60
61
62
62
62
62
62
62
62
63
64
65
66
66
66
66
66
66
66
66
66
66
66
66
66
66
66
66
67
68
69
70
71
72
73

Millwaukee Cordless Drill
Millwaukee Saw

DeWalt Drill

Dewalt Drill

Allen & Roth Track Light

5 Aqueon Submersible Aquarium Heater
Klein Tools Infred

3 Eaton Ground Fault
Home Line Circuit Interrupter
3 Oasis Flameless Candles
7 Waterfall Pump

Aqua Clear Power Filter
Trek Bike

Velux Flashing Kit

DeWalt 15" Trimmer

Desk top charger

Wireless Ear phones
Stabilizes

Honeywell Thermostat
Portable Electronic Scalle
Tinitall Mobile Phone

Wahl Trimmer

14 Vivitar Flat lron

JBL Headphones

Nikon Cool Pic Camrea

LG Aristo 3

Nabi Tablet

Dimmer Kits

8 Alpena Car Accessories
Asst Tools

Key Board

Vypyr VIP 1 Amp

Compass Boots

Kitchen Aid Food Processor
Kitchen Aid Stand Mixer
Home Entertainment Cord Cover Kit
Arctic King Air Conditioner
Backup camera

Page 3 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 30 of 40

104
122
121
120
119
118
117
116
115
112
111
110
109
108
107
106
113

124
133
132
131
130
129
128
127
125
123
126
140
137
143
142
141
136
135
134
139

73
73
73
73
73
73
73
73
73
73
73
73
73
73
73
73
73

75
75
75
75
75
75
75
75
75
75
v5
76
76
76
76
76
76
76
76
76

Chargerr N Ride Rechargable battery
Kobalt drill

Curling wand

Curling iron

lon Gator flat iron

Curling iron

Mimi Merengue

Simply straight brush

Fiskars punch (2)

Linksys Wifi Extender

Sound Moovz Musical Bandz
Samsung Battery Pack

1 Touch Smart Watch

15 Pair of Reading Glasses
2 Ottlite LED Light

HP tnk Cartridge Combo Pack
Comet C Baby Monitor

4 ton Bay Fleible-Line-Liehtine-Ki
Bluetooth speaker

Fly fishing line

10 breakers

Printer tape - 2

Keystone jacks

64 gb thumb drive

Polaroid headphones
Thermometers - 3

Comfort zone 9" fan
Bluetooth speaker

Virtual holiday projectors - 3
Ring speakers

Lego movie set

Nursing books - 13

Wireless ear phones

Power shaver

Lego creator set

Wireless mic set - 2
Dimmers - 8

RF Detectors - 6

Page 4 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 31 of 40

138
149
155
154
153
152
150
148
147
146
145
144
156
151
163
169
168
170
167
165
164
161
160
159
157
158
162
172
182
181
180
179
178
177
176
173
171
175

76
77
77
77
7
7
77
77
77
‘7
‘7
77
7
7
78
78
78
78
78
78
78
78
78
78
78
78
78
79
79
79
79
79
79
79
79
79
79
79

HP Laptop

One blade trimmer

Oregon chainsaw - 3

Electronic ballast - 3

Adventure Time DVD Collection
Camera

Chainsaw blade

Desktop drive

Lantern

Wireless speaker

Wifi Router

Smoke detectors - 26

Long nose jaw - 3

James Bond Blu Ray Collection
Taylor Made Golf Balls

Ridid Saw Blades -18

TP-Link WiFi Set

11 - Flash Cards Asst

Microsoft Surface Go

Centrpoint Hunting Scope
Simmons Hunting Scope

Razer Wireless Mouse

2 Beckett Fountain Pump

lfitness bands - 3

XBox games - 19

Motorola baby monitor

Water fall Pump

Fozen LEGO Set

Connect Scale Digital Scale & App
Taco 2 Way Zone Valve -2

| Sound Alarm Clock

LP Mini Everything Rack 2 Total
Yousee Wireless Controller Charger for PS4
Phillips Shape Light

Bass Jaxx Dancing Water Speaker
Petite Press Mini Iron - 2

12 K & N Air Filter

Double Drop Trail Camer Kit 2- Total

Page 5 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 32 of 40

183

184
185
186
187
188
189
191
192
193
194
195
196
197
198
205
201
200
202
203
204
199
206
207

209
215
210
211
212
213
214
216
218

226
234

80
80
31
82
83

85
86
86
86
86
87
88
89
90
91
92
92
92
92
92
92
92
92
93

95
96
96
96
96
96
96
97
98

99
99

Ryobi myter saw

Two Le Creuset Cookware

Ryobi power washer

DYSON SLIMBALL

CHEFMAN SLOW COOKER
CRAFTMAN HEDGE TRIMMER
cALPHALON SIGNATURE ANTIADHESIF
(2) KOHLER FAUCET

NOTFIT ALERT DOOR BELL(2)
OHLITE CLAMP

HEXBUG V3X

BROAN HOOD

KENMORE TOASTER OVEN
WATER COOLER AVANTI

AIR CONDITIONER

QUARTZ HEATER

PRECISION LEVELS 2

ASSORTED BLADES & TOOLS (21)
FIT BIT (6)

PAINT HEATER SANDERS

GRAY PREMATIC SOCKET SET
PRO BODY BALL

STAINLESS SLOTTED LADDLE 60 TOTAL
BODUM ELECTRIC MILK FROTHER
Bear bow

Aireast supports

Keurig coffee maker

Various RAC x233 IV Switch tips - 233
Kwikset Electronic Deadbolt

Sony Headphones

Electric breast pump

Schlage Doorknob

Assorted DVDs - 63

Chandelier

Guide Series scope
Baseball-gleves—t6

Guitar strings - 15

DJl Intelligent Battery

Page6 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 33 of 40

233
232
229
230

227
219
224
223
225
222
221
220
231
235
242
243
244
246
239
247
245
240
238
237
236
241
248
261
262
263
252
260
259
258
257
256
253

99
99
99
99

99

99

99

99

99

99

99

99

99

100
101
101
101
101
101
101
101
101
101
101
101
101
102
103
103
103
103
103
103
103
103
103
103

Assorted card games - 3
Miniature guitars

Mouth guards - 2

3 Plus Heart Rate Monitor
Sheskdecterwristsusperis—3
Card games - 3

Headlight bulbs - 17

Aqueon fish tank heaters - 7
Otterbox cell phone cases - 3
Wraps wristband headphones - 6
Stereo cables - 4

Circuit breakers - 19

Sperry Wire Trackers - 3
Kershaw knife

Feiss Lamps - 4

Stanley Recharger

Dewalt Lithium Battery
Portable webcam

Sew fabric sheets - 2
Woozik Wireless Speakers
Paint sets - 10

Needlepoint kits - 15

Jasco Red Dot Riflescope
Frontline Plus for Dogs - 3
Motorola Baby Monitor
Audio Books - 18

Applicator & remover set
Care kits

Wonder cups

Miroir micro projector

Crate creature

Laser Square

Mini iron

Bevel body hair trimmer
Cake tool set

Spray tips - 3

Revel woodcarving set
Alesis Mixer

Page 7 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 34 of 40

251
250
249
254
255
264
265
275
274
273
272
271
270
269

266
267
278
281
282
283
279
276
280
277
284
285
286
287
288
289
290
295
294
293

292
303

103
103
103
103
103
104
105
105
105
105
105
105
105
105

105
105
106
106
106
106
106
106
106
106
107
107
107
107
107
107
108
108
108
108

108
109

Carhart Gloves - 2 pair
Icon ratchet wrench sets - 3
Blood pressure monitor
Bird & Cronin Medical Products

Voltmeters - 2

Titleist golf driver

Saw blades - 42

Honeywell Wifi Thermostat
Light bulbs - 4

Lutron sensor - 2

Leviton Motion Sensor - 2
Pictar camera adapter
Clearstream TV Adapter
Misc Tools - 2

Plumbing -Fitt 16
Pliers - 19

Square Packs - 4

12 volt battery doctor

8 vihecle lights

warrior router bit (3)
Mikasa (2)

Kicker speaker

Ottlite - 5

Printer cartridges - 7
Kwikset lock

Dewalt cordless Rod Cutter
Egyptian cotton sheet set
Thermostat

Emergency light

LED Light

Toy

Air filters - 4

Braun light - 2

Triplever brass drain
Portable scale

Frue-Geat Sprayer

Britta Water Filters - 10

VTech Digital Cordless Answering Machine - 2

Page 8 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 35 of 40

312
313
314
311
310
309
308
307
306
315
302
301
300
299
298
297
296

304
316
322
321
320
319
318
317

325
326
327
329
330
333
331

332

328
343

109
109
109
109
109
109
109
109
109
109
109
109
109
109
109
109
109

109
110
110
110
110
110
110
110

111
111
111
112
112
112
112
112
112
113

Dewalt orbit sander
Diehard Smart Charger
Echo Battery

Zagg Wireless Keyboard
Doorbell Ringer

Scissors

Dewalt 20 watt lithium ion battery
Outlet

7/8" hole cutter
Milwaukee 18 Lithium Battery
Dog leash

Hercules angle grinder
Kohler dispenser

Kohler faucet

Refrigerator filter

Battery charger

Water pumps - 3
Gharberain-garage-deerepener
Jump starter

Bosch Level Laser

Feiss Light

HDTV Antenna

Hot water dispenser
Wireless door bell
Electric stapler

Yale Lock
Fhunderpizza-sereen
Laminater

Swan Security System
Laserjet cartridge

Anuil Bolt Cutter

Pro Series Buffer
Procare knee splints - 3
Cutters - 6

Delta Silverton Faucet
PNY Flash Card
Lexmark printer cartridge
Dyme shipping labels - 2

Page 9 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 36 of 40

348
347
346
345
344
342
341
340
338
337
336
335
334
339
352
349
350
351
358
365
359
364
361
362
357
363
360
355
353
356
354
366
367
381
380
375
382
372

113
113
113
113
113
113
113
113
113
113
113
113
113
113
120
120
120
120
128
128
128
128
128
128
128
128
128
128
128
128
128
151
151
158
158
158
158
158

Dewalt staple gun
Milwaukee saws - 2
Cambridge silverware set
Circuit tool set - 2

Phillips light bulbs - 9
Wireless router

Dewalt impact driver kit
Campbell Hausfeld wrench
Abu Garcia fishing reel
Clarinette Basse - 2
Bluetooth buds - 4
Calphalon cutlery - 2
Sentry Calming Defuser - 3
Soft grips dog leash - 4
Misc Electronics

Dewalt drill kits

Printer cartridges - 29
Vehicle strobe lights - 7
Halo dimmer switches - 5
Flonase - 8

Scissors - 6

Mucinex - 5

Assorted makeup boxes - 11
Assorted vitamins and pills - 15
Various saw blades
Assorted makeup boxes - 15
Gerber knife

Luminara candles - 3

Olfa rotary cutters - 20
Crossbow Warhead

Slider wallets - 3

Fan control

Bushnell Scope

Fuji Mini Camera - 3

Bern Eastwood Goggles
Star Wars Droid Robot
Nest Hello

Rosetta Stone Spanish

Page 10 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 37 of 40

 

 

 

 

 

378 158 Cloud Island 4 pk burp cloths
383 158 Nest Thermostat - 2
376 158 Phillips All in One Trimmer
384 158 Hair iron
374 158 Andis Trimmer
373 158 Dewalt tape measure
379 158 Play N Trace
377 158 Bunker Hill RF Detector
370 158 Allergy pills
371 158 Vagasil contraceptives - 2
368 158 Andis Nail Grinders - 3
369 158 Vicks Thermostat
385 161 Startex Sconces - 4
387 161 Loops & Thread Sewing Machine
386 161 Freight Owl Security System
388 162 Delta In2ition shower head
389 163 Madela Breast Pump
390 164 Moen Faucet
391 165 Delta Faucet
392 166 Kohler faucet
393 167 Sharkbite Radiant Heating Manifold
394 169 Nicorette Gum - 45
412 194 Rock solid garage floor coating - 25
413 195 Rock Solid Garage Floor Coating
414 196 Rock Solid Garage Floor Coating
415 197 Rock Solid Garage Floor Coating
416 198 Rock Solid Garage Floor Coating
Key Word
NIB-E
ControlNo. Evidence Box Description
29 24 LG 55" TV
31 26 Sceptre 32" Tv
33 28 Swagiron Electric life Swageboard Hero
34 29 Fender Speaker
35 30 LG 43" TV

Page 11 of 12

 
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 38 of 40

57
64
166
174
190

52
59
78
79
86

Highroller Hoverboard

Air Purifier

Targus 4-1 Keyboard

Project Nursery Bluetooth Speaker
AMAZON BASICS 7PORT USB HUB

 

Page 12 of 12
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 39 of 40

Exhibit A, Part 3 of 3

Inventory Listing of All Items Seized by Key Word at Search Warrant Site

Site Name:

1440Dewey Ave.
Rochester, NY 14614

Rochester Pawn & Gold
Site 2

Control No.

Report Date:
Friday, January 29, 2021

Evidence Box Description

 

2001
2002
2003
2004
2005
2006
2007
2008
2009
2010
2017
2011
2012
2013
2014
2015
2016
2018
2019
2020
2021
2022
2023
2024
2025
2026

114
115
116
117
118
119
121
122
123
124
125
126
127
129
130
131
132
133
134
135
136
137
138
139
140
141

pANASONIC PRINT AND SCAN SCREEN
HOT DOG ROLLER

STARTEX LAMP BODY

INNOVERA IMAGING SUPPLY

BISSEL VACUUM

CHAMBERLAIN GARAGE DOOR OPENER
DELL INKJET PRINTER

KITCHEN AID MIXER

LEXMARK PRINT SYSTEM

POWER WASHER

CROSLEY C200 2SPEED

KOBALT 40VLEAF BLOWER
EVERSTART JUMP STARTER
WELDING SET

SMART POOL ALARM

7 - TONER CARTRIGES

KOBALT LAWN MOWER
COMMERCIAL ELECTRIC FLAT PANEL
MOEN FAUCET

DIHUMIDIFIER

ZOELLER SEWAGE PUMP

DELTA LELANDND FAUCET

QUOIZEL LAMP BASE

3-ACCESS LIGHTING LAMPS

BUDGET SALAD BOWLS

2- SARTEX LAMPS

Pagei of 2
Case 6:21-cr-06041-EAW Document 78 Filed 06/23/21 Page 40 of 40

2027
2028
2029
2030
2031
2032
2033
2034
2035
2036
2037
2038
2039
2040
2045
2044
2043
2041
2042
2046
2052
2055
2054
2053
2051
2050
2049
2047
2048
2056
2057
2058
2059
2060
2061
2062

142
143
144
145
146
147
148
149
150
152
153
154
155
156
157
157
457
187
457
159
160
160
160
160
160
160
160
160
160
168
170
170
183
184
192
193

3-STARTEX LAMPS

BATTERY CHARGER

SONTERRA FAUCET

DELTA LELAND FAUCET
DEHUMIDIFIER

COOLER

POWER PRESURE COOKER xl
ASSORTED BRACES

ASSORTED INK CARTRIDGES
PLASTIC STORAGE CONTAINERS
FIGURES/ COLLECTABLES

BLUE TOOTH SPEAKERS

SMOKER

DREAM SERENITY MATTRESS TOPPER
3-VEX ROBOTIC KIT

GENIE DIAPER REFILL

2- CERAMIC HAIR STYLER
ASSORTED LIGHTS

SAW BLADES

SUBLEMENTS

NEVER HAVE | EVER CARD GAME
ASSORTED TOOLS

IRWIN SAW BLADE

2- JICOLE REVERSABLE TRAP COVERS
SHIT HAPPENS GAME

K9 ADVANTIX II

5- EXPLODING KITTENS CARD GAME
MILWALK! RECHARGABLE FLASH LIGHT
GERBER WASH CLOTHES
ASSORTED TOOLS

FRYING PANS

ASSORTED HOUSWAERS
ASSORTED HOSE WARE

4-LED CABINET LIGHTS

MISC

MISC

 

Page 2 of 2
